                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  THE BANK OF NEW YORK MELLON,                      Case No. 19-cv-03358-VC
                  Plaintiff,
                                                    ORDER REMANDING CASE
           v.
                                                    Re: Dkt. No. 12
  PETRA MARTINEZ, et al.,
                  Defendants.


        This unlawful detainer action is remanded to the Monterey County Superior Court for

lack of subject matter jurisdiction. While the value of the property may exceed $75,000, the

amount in controversy in an unlawful detainer case is determined by “the amount of damages

sought in the complaint, not the value of the subject real property.” Bank of New York Mellon v.

Clarke, No. 15-cv-02400-MEJ, 2015 WL 4380612, at *2 (N.D. Cal. June 2, 2015). Because the

Bank is requesting $60 per day in damages from the expiration of the Notice to Quit on May 14,

2018, their damages fall well below the $75,000 threshold. Nor can the defendants assert federal

question jurisdiction on the basis of a constitutional defense they might raise. See Caterpillar

Inc. v. Williams, 482 U.S. 386, 392 (1987) (“[F]ederal jurisdiction exists only when a federal

question is presented on the face of the plaintiff’s properly pleaded complaint.”). Accordingly,

this case is not properly in federal court.
        The defendants’ decision to remove this case is likely sanctionable, and there is a serious

concern that they are merely attempting to delay the unlawful detainer proceedings. However,

because the defendants are representing themselves, they will get one final warning. Any

similarly meritless removal will result in monetary sanctions under 28 U.S.C. § 1927 or the

Court’s inherent authority.

        IT IS SO ORDERED.
Dated: July 5, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
